Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 1 of 22 PageID 14686




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

  CHERYL STAPLE,

         Plaintiff,

  v.                                                      Case No: 8:17-cv-3066-T-35TGW

  NORTHWESTERN MUTUAL LIFE
  INSURANCE COMPANY,

         Defendant.



                                           ORDER

         THIS CAUSE comes before the Court for consideration of Defendant’s Motion for

  Sanctions for Plaintiff’s Newly Discovered Discovery Violations, or, in the Alternative, to

  Compel Cheryl Staple’s Previously Undisclosed Cell Phones, and to Reopen Discovery,

  (Dkt. 134), and the response in opposition thereto, (Dkt. 150); Defendant’s Motion for

  Sanctions for Spoliation of Evidence, (Dkt. 170), and the response in opposition thereto,

  (Dkt. 186); and Defendant’s Motion for Leave to File Reply to Motion for Sanctions (Dkt.

  196), and the response in opposition thereto. (Dkt. 198) Upon consideration of all relevant

  filings, case law, and being otherwise fully advised, the Court hereby ORDERS that

  Defendant’s Motion for Sanctions for Plaintiff’s Newly Discovered Discovery Violations,

  or, in the Alternative, to Compel Cheryl Staple’s Previously Undisclosed Cell Phones, and

  to Reopen Discovery, (Dkt. 134), is DENIED, Defendant’s Motion for Sanctions for

  Spoliation of Evidence, (Dkt. 170), is DENIED, and Defendant’s Motion for Leave to File

  Reply to Motion for Sanctions, (Dkt. 196), is DENIED.

         This dispute concerns the denial of Plaintiff’s claim for life insurance benefits. On

                                               1
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 2 of 22 PageID 14687




  March 8, 2019, after a lengthy hearing, this Court reopened discovery to allow Defendant

  to inspect the laptop, cell phone, and mail of the insured—Plaintiff’s deceased husband

  Desmond Staple (“Mr. Staple”)—and take a second deposition of Plaintiff’s experts and

  other individuals who were involved in cleaning out Mr. Staple’s car after his death. (Dkt.

  94) During the re-opened discovery period, Defendant also took the deposition of

  witnesses concerning text messages it discovered on Mr. Staple’s cell phone as well as

  their communications with Plaintiff.

         At the conclusion of the seven-month re-opened discovery period, Defendant filed

  two motions for sanctions: the first based on Plaintiff’s alleged discovery violations, newly

  revealed during the re-opened discovery period and the second based on Plaintiff’s

  alleged spoliation of evidence in this case. As a remedy for both, Defendant ultimately

  seeks dismissal of this case with prejudice. For the reasons that follow, Defendant’s

  motions for sanctions are due to be DENIED.

           I.   LEGAL STANDARD

                   A. Discovery Violations

         Defendant seeks sanctions pursuant to Rule 37 of the Federal Rules of Civil

  Procedure and the Court’s inherent power. Rule 37 governs sanctions available for

  certain discovery violations. Fed. R. Civ. P. 37(b)–(d). The Eleventh Circuit has explained

  that although Rule 37 confers upon district courts broad discretion to fashion appropriate

  sanctions for the violation of discovery orders, this discretion is not unbridled. United

  States v. Certain Real Prop. Located at Route 1, Bryant, Ala., 126 F.3d 1314, 1317 (11th

  Cir. 1997). “The decision to dismiss a claim or enter default judgment ‘ought to be a last

  resort—ordered only if noncompliance with discovery orders is due to willful or bad faith



                                               2
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 3 of 22 PageID 14688




  disregard for those orders.’” Id. (quoting Cox v. American Cast Iron Pipe Co., 784 F.2d

  1546, 1556 (11th Cir.1986)).

         A district court also has broad discretion to award sanctions pursuant to its

  inherent power to manage its own affairs and to achieve the orderly and expeditious

  disposition of cases. Flury v. Daimler Chrysler Corp., 427 F.3d 939, 944 (11th Cir. 2005)

  (citing Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)). “[S]anctions for discovery

  abuses are intended to prevent unfair prejudice to litigants and to insure the integrity of

  the   discovery   process.” Id.   Again,   however,     “[d]ismissal represents   the   most

  severe sanction available to a federal court, and therefore should only be exercised

  where there is a showing of bad faith and where lesser sanctions will not suffice.” Id.

                    B. Spoliation of Evidence

         “Spoliation is defined as the destruction of evidence or the significant and

  meaningful alteration of a document or instrument.” Tesoriero v. Carnival Corp., 965 F.3d

  1170, 1184 (11th Cir. 2020) (citation and quotation marks omitted). “In some

  circumstances, a party’s spoliation of critical evidence may warrant the imposition

  of sanctions.” Id. (citation and quotation marks omitted). “Because spoliation is an

  evidentiary matter, federal law governs the imposition of spoliation sanctions.” Id. (citation

  and quotation marks omitted). Although federal law governs, “the Court may look to state

  law for guidance to the extent that it is consistent with federal law.” Wilson v. Wal–Mart

  Stores, Inc., No. 5:07–cv–394–Oc–10GRJ, 2008 WL 4642596, at * 2 (M.D. Fla. Oct. 17,

  2008) (footnote omitted). Florida law on spoliation is consistent with federal law. See FTC

  v. Nationwide Connections, Inc., No. 06–80180–CIV, 2007 WL 4482607, at *1 (S.D. Fla.

  Dec. 19, 2007) (stating that “Florida based federal courts look to Florida law for guidance



                                                3
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 4 of 22 PageID 14689




  on when to impose sanctions for spoliation.”).

         Rule 37(e) governs the preservation of electronically stored information (“ESI”) and

  sanctions for spoliation of ESI. Fed. R. Civ. P. 37(e). Rule 37(e) provides, “[i]f [ESI] that

  should have been preserved in the anticipation or conduct of litigation is lost because a

  party failed to take reasonable steps to preserve it, and it cannot be restored or replaced

  through additional discovery,” the court may (1) upon finding prejudice from the loss,

  order measures no greater than necessary to cure the prejudice or (2) “only upon finding

  that the party acted with the intent to deprive another party of the information’s use in the

  litigation” either presume that the lost information was unfavorable to the party, instruct

  the jury that it may or must presume the information was unfavorable to the party, or

  dismiss the action or enter a default judgment. Fed. R. Civ. P. 37(e) (emphasis added).

         While sanctions for spoliation of ESI are available only under Rule 37(e), sanctions

  for spoliation of tangible evidence can be imposed pursuant to the Court’s inherent

  authority. See Living Color Enter., Inc. v. New Era Aquaculture, Ltd., 14-CV-62216, 2016

  WL 1105297, at *4, n.2 (S.D. Fla. Mar. 22, 2016) (recognizing that the advisory committee

  notes to Rule 37(e) foreclose reliance in inherent authority or state law to determine when

  certain measures should be used for spoliation of ESI, but separate legal analysis based

  on inherent authority continues to exist for spoliation of tangible evidence). Similar to

  sanctions for spoliation of ESI under Rule 37(e), sanctions for spoliation of tangible

  evidence include: “(1) dismissal of the case; (2) exclusion of expert testimony; or (3) a

  jury instruction on spoliation of evidence which raises a presumption against the

  spoliator.” Oil Equip. Co. Inc. v. Modern Welding Co. Inc., 661 Fed. App’x. 646, 652–53

  (11th Cir. 2016) (quoting Flury, 427 F.3d at 945).



                                               4
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 5 of 22 PageID 14690




         The burden is on the party seeking spoliation sanctions to prove “first, that the

  missing evidence existed at one time; second, that the alleged spoliator had a duty to

  preserve the evidence; and third, that the evidence was crucial to the movant being able

  to prove its prima facie case or defense.” Walter v. Carnival Corp., No. 09-20962-CIV,

  2010 WL 2927962, at *2 (S.D. Fla. July 23, 2010) (citing Floeter v. City of Orlando, 6:05–

  cv–400–Orl–22KRS, 2007 WL 486633, at *5 (M.D. Fla. Feb. 9, 2007)). Even if all three

  elements are met, “a party’s failure to preserve evidence rises to the level

  of sanctionable spoliation ‘only where the absences of that evidence is predicated on bad

  faith,’ such as where a party purposely loses or destroys relevant evidence.” Id. at *2

  (quoting Bashir v. Amtrak, 119 F.3d 929, 931 (11th Cir.1997)). “When deciding whether

  to impose sanctions, a number of factors are relevant: ‘(1) whether the party

  seeking sanctions was prejudiced as a result of the destruction of evidence and whether

  any prejudice could be cured, (2) the practical importance of the evidence, (3) whether

  the spoliating party acted in bad faith, and (4) the potential for abuse if sanctions are not

  imposed.’” Tesoriero, 965 F.3d at 1184 (quoting ML Healthcare Servs., LLC v. Publix

  Super Mkts., Inc., 881 F.3d 1293, 1307 (11th Cir. 2018)).

          II.   DISCUSSION

                   A. Failure to Produce/Investigate Text Messages from Plaintiff’s

                       Former Android Phone and Daughter’s Phone

         Defendant’s first sanctions motion seeks dismissal with prejudice due to Plaintiff’s

  failure to search for and produce text messages allegedly located on Plaintiff’s former cell

  phone and Plaintiff’s daughter’s cell phone. (Dkt. 134)

         When Defendant took Plaintiff’s second deposition on October 7, 2019, Defendant



                                               5
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 6 of 22 PageID 14691




  inquired about certain conversations between Mr. Staple and Plaintiff and Mr. Staple and

  his daughter that were revealed to Defendant after inspection of Mr. Staple’s cell phone.

  (Dkts. 134-2, 134-3) Several text messages from these conversations are missing from

  Mr. Staple’s phone. (Id.) Defendant contends that Plaintiff has in her possession the

  portions of these missing conversations, which conversations were allegedly responsive

  to Defendant’s March 23, 2018 discovery requests and should have been produced.

  Specifically, during Plaintiff’s October 3, 2019 deposition, Plaintiff testified that her former

  Android cell phone—the phone that might have contained the missing messages between

  Plaintiff and Mr. Staple—was in a kitchen drawer at home and that she never inspected

  it for relevant messages responsive to Defendant’s March 23, 2018 production requests.

  (Dkt. 212 at 245:23–246:5) She also testified that her she never inspected her daughter’s

  phone for relevant messages to or from Mr. Staple. (Id. at 316:3–19)

         On October 11, 2019, Plaintiff signed an Errata Sheet which inter alia corrected

  her deposition testimony with regard to her former Android phone. (Dkt. 134-9) Relevant

  to the Motion, Plaintiff altered her response to a question about what type of phone she

  had prior to her current iPhone 6. Originally, she testified, “I have no idea, other than it

  was Android instead of Apple.” (Dkt. 212 at 245:13–14) Her updated response is:

         The cell phone I am now using was activated in April 2016. The phone I had
         used previously (an Android) was broken and discarded in April 2016 while
         I was out of town. I replaced the Android with a disposable phone that I
         subsequently dropped a few days later and broke, so I got an iPhone 6, the
         phone I use now. I kept the disposable phone in my kitchen drawer, and
         that is the phone I checked for texts to/from Desmond prior to my first
         deposition. There were no texts.

  (Dkt. 134-9) Additionally, she altered the testimony that she believed her former Android

  phone was “at home” in her kitchen drawer to reflect that the “Android was discarded.”



                                                 6
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 7 of 22 PageID 14692




  (Id.)

          As a threshold matter, Defendant seeks for the Court to strike Plaintiff’s Errata

  Sheet, contending that Plaintiff’s substantive changes to her testimony are improper and

  that her “story cannot possibly be true” because her cell phone records show no

  interruption of text messaging in April of 2016, the month in which she claims she broke

  her phone and switched to a disposable phone. (Dkt. 134 at 7–8) Rule 30(e) of the Federal

  Rules of Civil Procedure allows a deponent to make “changes in form or substance” by

  signing a statement listing the changes and the reasons for making them. Fed. R. Civ. P.

  30(e)(1). Defendant contends that the Eleventh Circuit limited the kind of substantive

  changes allowable under Rule 30(e) in Norelus v. Denny’s, Inc., in which the court held

  that the submission of a massive, 63 page errata document which altered the deponent’s

  testimony in 868 ways was improper, as it “rendered the eight days spent on [plaintiff’s]

  deposition a waste of time and money to say nothing of the time the attorneys were forced

  to spend on the issues created by the document itself.” 628 F.3d 1270, 1282 (11th Cir.

  2010). However, Norelus is factually inapposite. Unlike the errata sheet in Norelus, which

  the Court described as “novella-length” and which made “a slew of material changes” to

  the plaintiff’s deposition testimony, id. at 1281, here Plaintiff’s Errata Sheet is two pages

  long and makes ten total changes. (Dkt. 134-9)

          With regard to the changes concerning Plaintiff’s testimony about the former

  Android phone, the Court finds that Plaintiff’s alterations were corrective and within the

  scope of Rule 30(e). It is not unfathomable that Plaintiff would have been mistaken as to

  which old, unused phone was located in her kitchen drawer from three years prior or that

  she would have forgotten about a disposable phone that she used temporarily after her



                                               7
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 8 of 22 PageID 14693




  former Android phone broke. Nor does it appear that these corrections are necessarily a

  fabricated, impossible story to conceal the alleged discovery violation where, as here,

  Plaintiff’s cell phone records reveal no interruption in communication during April of 2016.

  As suggested in Plaintiff’s response, she could have transferred her phone number to the

  disposable phone in April, which would have avoided interruption in service. (Dkt. 150 at

  5) There is no evidence that she did not do so. As such, absent evidence that the

  assertions are demonstrably false, the Court declines to strike the Errata Sheet.

  Defendant may be able to use the Errata Sheet corrections to impeach Plaintiff’s

  credibility at trial, depending upon the questions asked and answers given at trial.

         The Court next turns to the alleged discovery violations. Defendant’s production

  requests seek documents and messages relating to Plaintiff’s attempts to locate her

  husband and communications that Plaintiff or anyone acting on her behalf sent to or

  received from Desmond Staple. (Dkt. 134-6) Based on Plaintiff’s deposition testimony,

  messages to or from Mr. Staple located on Plaintiff’s daughter’s phone would appear to

  be outside of the scope of these production requests. Plaintiff testified that she did not

  use her daughter’s phone to contact her husband in March of 2016 and did not discuss

  with her daughter any attempts to contact her husband. (Dkt. 212 at 250:21–251:3)

  Plaintiff further explained that at some point she purchased a new phone for her daughter

  and the old device was then given to her younger son after its memory had been deleted.

  (Id. at 264:11–265:21, 315:18–316:15) Based upon this testimony, it does not appear that

  the daughter’s phone was being used by Plaintiff or on Plaintiff’s behalf to locate or

  communicate with Mr. Staple. Thus, there is no reason to believe that it contained any

  information responsive to Defendant’s requests, such that it was sanctionable for Plaintiff



                                               8
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 9 of 22 PageID 14694




  not to search the device, as any communications thereon would appear to be outside the

  scope of the requests for production. To the extent that Defendant believed relevant

  discoverable communications might be found on Plaintiff’s children’s phones, it could

  have made a more specific request for such information.

         With regard to her former Android phone, Plaintiff explains in her Errata Sheet that

  she discarded this device and that she has already checked the disposable phone in her

  possession for information responsive to Defendant’s requests for production, and no

  such information was located on that phone. (Dkt. 134-9) Thus, based on these

  representations, the Court finds no discovery violation occurred for failure to check a

  phone that Plaintiff did not possess.

         The Court further declines Defendant’s alternative request to compel production of

  these phones and reopen discovery. Again, based on the representations in Plaintiff’s

  Errata Sheet, Plaintiff does not possess the relevant device and she has checked the

  disposable phone that she does possess for responsive communications and there are

  none. As such, there is nothing for the Court to compel other than the disposable phone,

  which Plaintiff SHALL PRODUCE IMMEDIATELY IF SHE HAS NOT DONE SO

  ALREADY. No further reopening of discovery is warranted. The Court finds, however,

  that there have been no discovery violations that warrant the severe sanction of dismissal.

  Thus, Defendant’s first sanctions request is due to be denied.

                   B. Spoliation of Evidence – Missing Emails, Text Messages, Note,

                       and Bible

         Defendant’s second sanctions motion seeks dismissal with prejudice due to

  Plaintiff’s alleged spoliation of both ESI and tangible evidence, including deleted text



                                              9
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 10 of 22 PageID 14695




   message strings and individual messages from Mr. Staple’s phone, Plaintiff’s access to

   Mr. Staple’s Yahoo! Mail account, and the disappearance of a handwritten “note” and

   Bible present in the car in which Mr. Staple was found. (Dkt. 170) In the alternative to

   dismissal, Defendant requests that the Court impose an adverse inference when

   considering this matter on summary judgment and/or at trial through an adverse jury

   instruction that the missing note was a suicide note and that Mr. Staple’s laptop, cell

   phone, and email contained information establishing that his manner of death was

   suicide. (Id.)

          The Court first addresses Defendant’s motion for leave to reply to Plaintiffs

   response to its second sanctions motion, (Dkt. 196), which Plaintiff opposes. (Dkt. 198)

   Defendant contends that a reply is warranted to address the “omissions of testimony,

   misrepresentations of Northwestern Mutual’s arguments, and factually inaccurate

   statements” made in Plaintiff’s response. (Dkt. 196) “The purpose of a reply brief is to

   rebut any new law or facts contained in the opposition’s response to a request for relief

   before the Court.” Bernath v. Seavey, No. 2:15-CV-358-FTM-99CM, 2017 WL 1743285,

   at *3 (M.D. Fla. May 4, 2017) (quoting Tardif v. People for the Ethical Treatment of

   Animals, 2011 WL 2729145 (M.D. Fla. July 13, 2011)). Rather than rebut new law or facts,

   Defendant seeks to further argue its sanctions motion in a reply. There has been ample

   briefing on the issue of spoliation in this case, and, in light of the extensive record of

   evidence provided, the Court requires no additional briefing to resolve the issues raised

   in Defendant’s sanctions motion. As such, the Motion for Leave to File a Reply, (Dkt. 196),

   is DENIED.




                                               10
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 11 of 22 PageID 14696




                             i. Missing Text Messages

          Defendant claims that Plaintiff deleted the following from Mr. Staple’s phone: (1)

   24 complete text message strings; (2) select messages between the Mr. Staple and

   Sharon Unruh; (3) select messages between Mr. Staple and Rudy Simpson; (4) a

   complete text message string between Mr. Staple and Plaintiff; (5) a complete text

   message string between Mr. Staple and his daughter; (6) a complete text message string

   between Mr. Staple and his mother; and (7) a complete text message string between Mr.

   Staple and his sister. (Dkt. 170 at 4–11)

          “When confronted with a spoliation claim [involving ESI], the Court must first make

   some preliminary determinations under Rule 37(e) before turning to subsections (e)(1) or

   (e)(2).” Chi Nguyen v. Costco Wholesale Corp., No. 9:19-CV-80393, 2020 WL 413898,

   at *2 (S.D. Fla. Jan. 27, 2020) (alteration in original) (quoting Living Color Enter., Inc,

   2016 WL 1105297 at *4). First, the Court must address whether the allegedly spoliated

   ESI should have been preserved. Id. Second, the Court must inquire as to whether the

   allegedly spoliated ESI was lost because the alleged spoliator failed to take reasonable

   steps to preserve it. Id. The Rule is “inapplicable when the loss of information occurs

   despite the party’s reasonable steps to preserve. For example, the information may not

   be in the party’s control. Or information the party has preserved may be destroyed by

   events outside the party’s control. . . .” Fed. R. Civ. P. 37(e) Advisory Committee Note to

   2015 Amendment.1 Finally, the Court must examine whether the ESI cannot be restored

   or replaced through additional discovery. Chi Nguyen, 2020 WL 413898, at *2. If any of



   1
      While “not binding,” Advisory Committee Notes “are nearly universally accorded great weight in
   interpreting federal rules.” Horenkamp v. Van Winkle and Co., 402 F.3d 1129, 1132 (11th Cir. 2005)
   (quotation omitted).

                                                  11
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 12 of 22 PageID 14697




   these questions are answered in the negative, then the Court need proceed no further,

   and a motion for spoliation sanctions or curative measures must be denied. Id.

          Defendant first asserts generally that “at least 24 complete text message strings

   created from March 6, 2016 through March 20, 2016 are missing and had been deleted

   from Desmond Staple’s cell phone. There is no legitimate explanation for the non-

   existence of these text messages other than Plaintiff deleting them.” (Dkt. 170 at 5)

   (emphasis in original) However, assuming without deciding that the message strings were

   deleted, Defendant provides no explanation for why any missing strings from between

   March 6th and March 14th could only have been deleted by Plaintiff and not by Mr. Staple

   prior to his overdose. Mr. Staple was found unconscious in his car in a Walmart parking

   lot on March 14, 2016, and his phone was turned back on by first responders around 4:30

   pm. At this time, approximately 68 text messages flooded in and were “received” by Mr.

   Staple’s phone. (Dkt. 170 at 9) Plaintiff first took possession of Mr. Staple’s phone at

   some point after this discovery, while Mr. Staple was being treated in the hospital. (Dkt.

   212 at 252:23–253:5) There is no dispute that prior his being discovered, Mr. Staple was

   in possession and control of his cell phone. Adam Sharp, the forensic expert who

   examined Mr. Staple’s cell phone, could not definitively determine that missing texts were,

   in fact, deleted and could not determine when any such deletions occurred. (Dkt. 216 at

   120:21–23:11, 158:4–10) Defendant cannot meet its burden of proving that these

   messages were deleted by Plaintiff at a time when Plaintiff had a duty to preserve them,

   and not by Mr. Staple at a time when the phone was in his possession, prior to his

   overdose. Moreover, the relevance of these missing text strings is not clear from

   Defendant’s motion. Defendant does not state who these text message conversations



                                               12
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 13 of 22 PageID 14698




   were with or why their absence is prejudicial to its defense.

          Defendant next points to six specific conversations with missing messages that it

   contends are relevant to this case: (1) the conversation between Mr. Staple and Sharon

   Unruh, (2) the conversation between Mr. Staple and Rudy Simpson, (3) the conversation

   between Mr. Staple and Plaintiff, (4) the conversation between Mr. Staple and his

   daughter, (5) the conversation between Mr. Staple and his mother, Eunice Wilson, and

   (6) the conversation between Mr. Staple and his sister, Charmaine Burney. (Dkt. 170 at

   5–9) These missing messages can be divided in two distinct categories—messages sent

   or received before 4:30 p.m. on March 14, 2016 and messages received on or after 4:30

   p.m. on March 14, 2016. As to the first category, the same issue discussed above applies.

   This includes all the missing messages between Mr. Staple and Unruh, twenty missing

   messages between Mr. Staple and Simpson, five missing messages between Mr. Staple

   and Plaintiff, eight missing messages between Mr. Staple and his daughter, eight missing

   messages between Mr. Staple and his mother, and eight missing messages between Mr.

   Staple and his sister. (Dkts. 170-3, 170-5, 170-6, 170-7, 170-8, 170-9) All of these

   messages were sent or received prior to Mr. Staple being found unconscious on March

   14, 2016 at 4:30 pm, while Mr. Staple was still in possession of his cell phone. Without

   any evidence of when these messages were deleted, the Court cannot conclude that

   Plaintiff deleted the messages.

          As to the second category of missing messages—those sent to the Mr. Staple on

   or after 4:30 p.m. on March 14, 2016 when the phone was turned back on by first

   responders—Defendant correctly points out that these could not have been deleted by

   Mr. Staple because they were not received until after his overdose. This category includes



                                               13
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 14 of 22 PageID 14699




   two messages sent from Rudy Simpson to Mr. Staple at 4:30 and 4:31 p.m. on March 14,

   2016, two messages sent from Plaintiff to Mr. Staple at 4:30 p.m. on March 14, 2016, two

   messages sent from Plaintiff’s daughter to Mr. Staple at 4:30 p.m. on March 14, 2016,

   three messages sent from Mr. Staple’s mother to Mr. Staple at 4:30 or 4:31 p.m. on March

   14, 2016, and seven messages sent from Mr. Staple’s sister to Mr. Staple at 4:30 or 4:31

   on March 14, 2016. (Dkts. 170-5, 170-6, 170-7, 170-8, 170-9)

         These messages clearly could not have been deleted by Mr. Staple. The Court

   notes, however, that the forensic expert could not definitively conclude that any of these

   missing messages were, in fact, deleted and could not conclude that the messages were

   deleted by Plaintiff. (Dkt. 216 at 120:21–23:11) Despite providing AT&T records indicating

   that these messages were “received” by Mr. Staple’s phone, Defendant does not provide,

   and the forensic expert could not speak to, what the AT&T records actually prove. (Dkt.

   170-1; Dkt. 216 at 121:3–5, 161:10–16) No other expert has explained the meaning of

   the records. Plaintiff plausibly suggests that the missing messages may have merely

   failed to download onto Mr. Staple’s cell phone during the surge of messages that poured

   in when the phone was turned back on. (Dkt. 186 at 20) However, even assuming that

   the messages were in fact deleted by Plaintiff, as Defendant proposes, Defendant has

   failed to meet its burden of establishing spoliation because it cannot establish that they

   were deleted at a time when Plaintiff had a duty to preserve them.

         Rule    37(e)    “does    not    apply    when    information    is   lost   before

   a duty to preserve arises.” Fed. R. Civ. P. 37(e) Advisory Committee Note to 2015

   Amendment. The test for determining whether there was a duty to preserve evidence is

   whether litigation was “pending or reasonably foreseeable” when the spoliation



                                              14
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 15 of 22 PageID 14700




   occurred. Oil Equip. Co. Inc. v. Modern Welding Co. Inc., 661 F. App’x 646, 652 (11th Cir.

   2016)2; Graff v. Baja Marine Corp., 310 F. App’x 298, 201 (11th Cir. 2009). “To be

   reasonably foreseeable, litigation must have been contemplated—mere awareness of

   potential liability is insufficient to trigger a duty to preserve evidence.” Jetport, Inc. v.

   Landmark Aviation Miami, LLC, No. 1:16-CV-23303-UU, 2017 WL 7732869, at *3 (S.D.

   Fla. July 24, 2017) (citing Kraft Reinsurance Ireland, Ltd. v. Pallets Acquisitions, LLC, 845

   F. Supp. 2d 1342, 1358 (N.D. Ga. 2011). “If Plaintiff destroyed evidence while considering

   or intending to engage in litigation, then, he committed spoliation.” Carroll v. ATA Retail

   Servs., Inc., No. 114CV00747ELRGGB, 2016 WL 8417377, at *17 (N.D. Ga. Jan. 8,

   2016), report and recommendation adopted, No. 1:14-CV-00747-ELR, 2016 WL 8417376

   (N.D. Ga. Mar. 30, 2016), aff'd, 747 F. App'x 762 (11th Cir. 2018).

          Defendant contends that Plaintiff’s duty to preserve Mr. Staple’s text messages

   arose the moment that Mr. Staple was found unconscious in his car by first responders—

   two days prior to his death—because it was at this time that Plaintiff told first responders

   that Mr. Staple had expressed suicidal ideation. (Dkt. 170 at 19–20) Defendant contends

   that an immediate duty to preserve is further supported by Plaintiff’s conversation with

   Deanne West, an attorney with whom Mr. Staple previously shared office space, while

   Mr. Staple was in the hospital. (Id.) Retention of counsel is a factor that courts consider

   in support of a finding of anticipation of litigation. See Cohn v. Guaranteed Rate, Inc., 318

   F.R.D. 350, 354 (N.D. Ill. 2016).

          The Court declines to find under the factual circumstances established to date,

   that Plaintiff was reasonably anticipating litigation concerning Mr. Staple’s life insurance


   2
    The Court notes that “[a]lthough an unpublished opinion is not binding on this court, it is persuasive
   authority. See 11th Cir. R. 36-2.” United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000).

                                                     15
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 16 of 22 PageID 14701




   proceeds from the moment the phone came into her possession. In her deposition,

   Plaintiff testified that she communicated with Deanne West while she was at the hospital

   regarding how to respond to incoming, business-related text messages to Mr. Staple’s

   phone. (Dkt. 212 at 255:24–56:20) West testified that she does not recall any questions

   Plaintiff asked her after Mr. Staple passed away, but if any such conversations were had,

   they would be privileged. (Dkt. 208 at 52:21–53:7) However, she testified that she would

   not have represented Ms. Staple in this matter because she does not handle this type of

   litigation. (Id. at 66:6–17) Plaintiff also testified that West never represented her. (Dkt. 58-

   12 at 183:7–9) Thus, while retention of counsel may show a party’s anticipation of

   litigation, there is no evidence that Plaintiff retained West or sought her legal counsel in

   contemplation of this litigation. Moreover, Mr. Staple was not yet deceased at the time in

   which Defendant would have the Court impose a duty to preserve evidence on Plaintiff.

   The Court cannot reasonably find that Plaintiff anticipated the instant dispute with Mr.

   Staple’s life insurance provider—and thus was under an obligation to preserve all text

   messages sent to his phone prior to his passing—as the death benefit was not even at

   issue at the time.

          Of course, absent a finding that Plaintiff had an obligation to preserve the texts

   from the moment Mr. Staple’s cell phone came into her possession at the hospital,

   Defendant’s spoliation Motion as to the remaining missing text messages fails for the

   same reason it fails as to the other messages in question: Defendant cannot establish

   when any messages were deleted and, thus, cannot establish that they were deleted

   after the duty to preserve arose. Thus, even were the Court to find that Plaintiff did have

   the obligation to preserve Mr. Staple’s messages as early as March 16, 2016—the day



                                                 16
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 17 of 22 PageID 14702




   she submitted a claim for benefits under his life insurance policy—Defendant cannot

   establish that any of the missing messages it claims are critical to its case were deleted

   by Plaintiff on or after that date and not before.

          Moreover, Defendant’s motion fails for an additional reason. Even if the Court were

   to find that deletion of the messages could be ascribed to Plaintiff and that they were

   deleted at a time when she was under an obligation to preserve them, there is nothing to

   suggest that these missing messages were adverse to Plaintiff’s case such that their

   absence should be deemed presumptively prejudicial to Defendant. Defendant highlights

   the recovered messages from Mr. Staple’s conversation with Unruh as evidence of the

   “type of damming messages Plaintiff was trying to hide . . . .” (Dkt. 170 at 6–7) However,

   unlike the messages from the Unruh conversation, sent from Mr. Staple to Unruh, which

   reveal insight into Mr. Staple’s state of mind shortly before he was found unconscious

   and support Defendant’s theory of suicide, all of the missing messages from after 4:30

   p.m. on March 14, 2016 that Defendant suggests Plaintiff deleted were sent to Mr.

   Staple’s phone. Thus, while it is possible that the messages could have revealed the

   senders’ concerns for Mr. Staple’s well-being, Defendant cannot establish, and the Court

   certainly cannot conclusively presume, that these missing messages were unfavorable to

   Plaintiff or would display Mr. Staple’s suicidal intent in any way. Therefore, there is

   insufficient evidence in this record for the Court to find sanctionable spoliation as to any

   of the missing text messages.

                            ii. Missing Emails

          Defendant also claims that there has been spoliation regarding Mr. Staple’s emails.

   (Dkt. 170 at 11–14) However, the Court would note that Defendant does not actually point



                                                17
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 18 of 22 PageID 14703




   to any evidence of missing or spoliated emails. Rule 37(e) “applies only when [the

   allegedly spoliated] information is lost.” Fed. R. Civ. P. 37(e) Advisory Committee Note to

   2015 Amendment. Defendant’s complaints with respect to the emails are that Plaintiff

   accessed Mr. Staple’s account, thestaplegroup@yahoo.com, after Mr. Staple’s death,

   viewed messages, and changed the password to his account. (Dkt. 170 at 11) However,

   the forensic expert expressly found from his examination of the computer that there was

   no evidence of any intentional deletions. (Dkt. 216 at 61:5–21, 165:15–166:14)

   Defendant offers no evidence of Plaintiff’s specifically deleting emails while accessing

   that account. The absence of any evidence that any emails were altered or destroyed by

   Plaintiff is fatal to Defendant’s claim of spoliation.

           Nonetheless, Defendant contends that the emails are “lost” because they are

   unavailable to it due to Plaintiff’s refusal to sign a consent form permitting Yahoo! to

   provide Defendant with the access to the emails in that account. (Dkt. 170 at 23–24)

   However, Plaintiff did not “refuse” to sign Defendant’s proffered consent forms; rather,

   she objected to the language of the consent forms and stated that she was willing to sign

   consent forms that were “factually accurate and legally sound.”3 (Dkt. 170-15) No timely



   3 To provide context, the consent forms proffered by Defendant required Plaintiff to state that she was “the
   owner” of Mr. Staple’s email accounts and that, as owner, she provided consent under 18 U.S.C. §
   2702(b)(3) to produce their contents. (Dkt. 170-15 at 9) Section 2702(b)(3) provides an exception to the
   prohibition against a provider’s disclosure of customer communications or records when it obtains the
   “lawful consent of the originator or an addressee or intended recipient of such communication . . . .” Id.
   Plaintiff’s counsel expressed a concern that Plaintiff was not “the owner” of the email accounts and thus,
   did not appear to have authority to execute the consents as written. (Dkt. 170-15 at 3) Specifically, Plaintiff’s
   counsel wrote:

           We disagree that 18 U.S.C. sec. 2702(b)(3) accurately describes Cheryl Staple. She is not
           the “originator” of Desmond Staple’s emails and she only potentially might be “an
           addressee or intended recipient” of some of Desmond Staple’s emails. . . .

           If Northwestern Mutual is aware of a relationship between Cheryl Staple and Desmond
           Staple’s email accounts, or a status Cheryl Staple has that enables her to provide consent
           to access Desmond Staple’s email accounts, please provide proof of this relationship

                                                         18
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 19 of 22 PageID 14704




   motion to compel her signature on such forms was filed, and motions aplenty have been

   filed. Thus, the Court finds that there is insufficient evidence to make a spoliation finding

   as to the Yahoo! emails. Moreover, to the extent that Defendant takes issue with Plaintiff’s

   untimely disclosure of Mr. Staple’s laptop and cellphone, (Dkt. 170 at 24–25), Plaintiff has

   already been sanctioned for her improper withholding of these items by the Court. (Dkt.

   94) Further sanctions are unwarranted.

                               iii. Missing “Note” and “Bible”

           Having determined that there is no spoliation as to the missing ESI, the Court turns

   to the allegations of tangible evidence spoliation. Prior to the reopening of discovery in

   this matter, Defendant took issue with a piece of paper with red handwriting visible in the

   photographs of the car in which Mr. Staple was found (the “Note”). (Dkt. 54) The Note has

   never been produced. Defendant first suggested in its Motion to Dismiss for Fraud on the

   Court that the Note was a suicide note written by Mr. Staple before his overdose. (Dkt.

   54) Defendant suggested that this theory was bolstered by Plaintiff’s alteration of her

   responses to Defendant’s requests for production. (Id.) Specifically, Plaintiff was asked

   to produce any “suicide notes” and she responded on May 23, 2018 that she was

   “unaware that one exists.” (Dkt. 54-52 at ¶ 57) However, four months later, on September

   14, 2018, Plaintiff amended her response to remove the statement that she was “unaware

   that one exists.” (Dkt. 54-53 at ¶ 57) At the hearing on Defendant’s Motion to Dismiss for



           and/or status and support for it being legally sufficient for Cheryl Staple to provide consent
           to accessing Desmond Staple’s email accounts.

           The undersigned reiterated to you during our August 12, 2019 phone call our office’s intent
           to fully cooperate with your office regarding executing the necessary consents. However,
           consents that are legally sufficient and factually accurate need to be provided to Cheryl
           Staple for execution.
   (Id.)

                                                        19
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 20 of 22 PageID 14705




   Fraud on the Court, the Court questioned Plaintiff’s counsel on the missing Note and the

   amended discovery answers, and it did not find credible Plaintiff’s explanation for why

   she changed her discovery answers. (Dkt. 103 at 79:10–14) However, this subtle change

   in Plaintiff’s discovery answers coupled with the missing document is insufficient to

   persuade the Court that this document was, in fact, a suicide note, such that the Court

   can find that Defendant is prejudiced by its absence or impose an adverse inference.

   Again, Plaintiff’s shifting responses and dubious explanations may be fertile ground for

   impeachment at trial, but they do not warrant an adverse inference or the more extreme

   sanction of dismissal with prejudice.

          Other than Defendant’s suspicions based on the altered discovery response, there

   is no evidence of what writing this piece of paper actually contained—it could have been

   a handwritten grocery or to-do list just as easily as it could have been a suicide note.

   Moreover, no person who viewed the contents of the car testified that he or she saw a

   suicide note. To the contrary, Rudy Simpson, the person who photographed the car and

   its contents, testified that he would have remembered seeing a suicide note, and he did

   not see one. (Dkt. 205 at 108:18–22, 109:5–16)

          Additionally, Defendant has not proffered sufficient evidence to persuade the Court

   that Plaintiff, and not some other individual, is responsible for the destruction of the Note.

   Plaintiff denies knowledge of the document or ever instructing anyone to remove or

   destroy it. (Dkt. 212 at 19–21) There is no evidence that the Note ever made it into the

   box of car contents that came into Plaintiff’s possession. Plaintiff maintains that Simpson

   is the individual who boxed up the car’s contents. (Id. at 271:11–12) Simpson’s testimony

   on this issue is not very helpful, as he has no specific recollection of photographing the



                                                20
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 21 of 22 PageID 14706




   car or boxing up the contents three years prior. (Dkt. 205 at 110:23–13:10) However, he

   stated during his deposition that, had he been asked to box up the car’s contents for

   Plaintiff, he would have done so. (Id. at 113:4–7) What is clear is that numerous other

   individuals had access to the vehicle, and Simpson concedes that he might have removed

   the contents of the car, despite not recollecting. Thus, Defendant has not proffered

   sufficient evidence to contradict Plaintiff’s reasonable explanation that the Note never

   made its way into the box in her possession, such that the Court can hold her responsible

   for the now missing document. See Bashir v. Amtrak, 119 F.3d 929, 932 (11th Cir. 1997)

   (affirming denial of an adverse inference request as to missing evidence when the loss of

   the evidence was “wholly unexplained”).

          The Court cannot find that Plaintiff destroyed the Note or that the Note was, in fact,

   a suicide note, such that it would be appropriate to provide the jury with the adverse

   inference instruction Defendant requests, certainly not on the record as it now stands.

          Defendant also seeks spoliation sanctions in connection with another item visible

   in the photographs of Mr. Staple’s car’s contents—a missing Bible. The Bible was not

   produced in discovery, and Plaintiff’s testified that Mr. Staple was buried with it. (Dkt. 212

   at 274:9–11) Defendant cannot establish that the Bible is critical evidence to its case.

   Defendant vaguely suggests that the Bible’s evidentiary value lies in the fact that it

   contained a piece of loose-leaf paper tucked inside and that the page that was

   bookmarked would provide insight into Mr. Staple’s state of mind prior to his overdose.

   (Dkt. 170 at 15, 16 n.17) However, Defendant’s argument concerning possible prejudice

   resulting from its inability to examine the Bible is highly speculative. On this record, the

   Court cannot determine that the Bible was critical or even relevant evidence needed to



                                                21
Case 8:17-cv-03066-MSS-TGW Document 236 Filed 09/30/20 Page 22 of 22 PageID 14707




   support Defendant’s theory of the case.

          III.     CONCLUSION

         For the reasons stated, the Court hereby ORDERS as follows:

                 1. Defendant’s Motion for Sanctions due to Discovery Violations, (Dkt. 134) is

                    DENIED.

                       a. Plaintiff SHALL IMMEDIATELY (within three (3) days of the date

                           of this Order) produce to Defendant the broken, disposable phone

                           that she has testified is in her kitchen drawer if she has not done so

                           already.

                 2. Defendant’s Motion for Sanctions due to Spoliation, (Dkt. 170), is DENIED.

                 3. Defendant’s Motion for Leave to File a Reply, (Dkt. 196), is DENIED.

         DONE and ORDERED in Tampa, Florida, this 30th day of September 2020.




   Copies furnished to:
   Counsel of Record
   Any Unrepresented Party




                                                 22
